DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

the claimed invention is directed to non-statutory subject matter.  
The claim(s) 18 and 20 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 18 recites “Logic for generating…”. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). (MEPE 2106.I)
A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps. As explained by the Supreme Court, a "process" is "a mode of treatment of certain materials to produce a given result. It is an act, or a series of acts, performed upon the subject-matter to be transformed and reduced to a different state or thing." Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972) (italics added) (quoting Cochrane v. Deener, 94 U.S. 780, 788, 24 L. Ed. 139, 141 (1876)). See also Nuijten, 500 F.3d at 1355, 84 USPQ2d at 1501 ("The Supreme Court and this court have consistently interpreted the statutory term ‘process’ to require action"); NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1316, 75 USPQ2d 1763, 1791 (Fed. Cir. 2005) ("[A] process is a series of acts.") (quoting Minton v. Natl. Ass’n. of Securities Dealers, 336 F.3d 1373, 1378, 67 USPQ2d 1614, 1681 (Fed. Cir. 2003)). As defined in 35 U.S.C. 100(b), the term "process" is synonymous with "method." (MEPE 2106.03.I).
“Logic” recited in Claim 18 is not synonymous with “process”, therefore, is not one of the four statutory categories. The dependent Claim 20 does not remedy the deficiency of Claim 18, thus, is rejected under 35 U.S.C. 101 for the same reason as Claim 18. Claim 18 and 30 are omitted from following art rejection until the issue is addressed. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-7 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-7 of U.S. Patent No. US11145025B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose a transformation process based on an expansion transformation stage mask and association between sub-primitives and untransformed primitives. It would have been obvious to one of ordinary skill in the art to notice claim 1 and claim 1 in U.S. Patent US11145025B2 are almost identical. Both of claims are essentially the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting.
Instant Application
US11145025B2
1. A method of generating, in a geometry processing phase of a rendering process to generate a rendering output, information for use in performing an expansion transformation stage in a rasterization phase of the rendering process, the method comprising:
1. A graphics processing system for generating a rendering output, the system comprising:
geometry processing logic comprising:

comparing an output of a transformation process of the geometry processing phase for a set of untransformed primitives to an output of an expansion transformation stage of that transformation process for the set of untransformed primitives, the transformation process configured to generate a set of transformed primitives from the set of untransformed primitives, 
8. The system of claim 6, wherein the primitive block generator is further configured to generate the mask for an untransformed primitive for an expansion transformation stage by comparing the sub-primitives generated by that expansion transformation stage for the untransformed primitive to the plurality of transformed primitives.


the expansion transformation stage configured to generate one or more sub-primitives for one or more untransformed primitives of the set of untransformed primitives;
1. …first transformation logic configured to transform a plurality of untransformed primitives into a plurality of transformed primitives via one or more transformation stages comprising one or more expansion transformation stages which generate one or more sub-primitives; and
generating, for each untransformed primitive in the set of untransformed primitives, a primitive expansion transformation stage mask for the expansion transformation stage based on the comparison that indicates which sub-primitives output by the expansion transformation stage for that untransformed primitive are to be used to generate the rendering output;
1. …a primitive block generator configured to:
divide the plurality of transformed primitives into a plurality of groups; and generate an untransformed primitive block for each group comprising (i) information identifying the untransformed primitives related to the transformed primitives in the group; 

receiving information indicating which untransformed primitives of the set of untransformed primitives are associated with each of a plurality of untransformed primitive blocks;
and (ii) an expansion transformation stage mask for at least one of the one or more expansion transformation stages that indicates the sub-primitives generated for the untransformed primitives identified in that untransformed 1. …primitive block that will be used to generate the rendering output; and
generating, for each untransformed primitive block of the plurality of untransformed primitive blocks, a primitive block expansion transformation stage mask that indicates which sub-primitives, output by the expansion transformation stage for the untransformed primitives that are associated with that untransformed primitive block
rasterization logic comprising:
second transformation logic configured to re-transform the plurality of untransformed primitives into transformed primitives on an untransformed primitive block-basis in accordance with the expansion transformation stage mask for the at least one of the one or more expansion transformation stages; and

, are to be used to generate the rendering output by combining the primitive expansion transformation stage masks for the untransformed primitives that are associated with that untransformed primitive block; and
6. The system of claim 1, wherein the primitive block generator is configured to generate the expansion transformation stage mask for one of the one or more expansion transformation stages for an untransformed primitive block by:
receiving a mask for each of the untransformed primitives identified in the untransformed primitive block that indicates the sub-primitives generated by that expansion transformation stage for the untransformed primitive that will be used in generating the rendering output;
and
combining the masks for the untransformed primitives identified in the untransformed primitive block to form the expansion transformation stage mask for the expansion transformation stage.
storing the primitive block expansion transformation stage masks.
logic configured to render the transformed primitives to generate the rendering output.


Instant Application
US11145025B2
2. The method of claim 1, wherein each sub-primitive is derived from an untransformed primitive, and each transformed primitive corresponds to or is derived from a sub- primitive.
2. The system of claim 1, wherein the one or more transformation stages comprises a plurality of expansion transformation stages, and each untransformed primitive block comprises an expansion transformation stage mask for each of the plurality of expansion transformation stages that indicates the sub-primitives generated for the untransformed primitives identified in that untransformed primitive block that will be used in generating the rendering output.


Instant Application
US11145025B2
3. The method of claim 2, wherein it is determined that a sub-primitive output by the expansion transformation stage is not to be used to generate the rendering output if none of the transformed primitives output by the transformation process correspond to, or are derived from, that sub-primitive.
9. The system of claim 8, wherein the primitive block generator is configured to determine that a sub-primitive will not be used in generating the rendering output if none of the transformed primitives correspond to, and/or are generated by, that sub-primitive.


Instant Application
US11145025B2
4. The method of claim 1, wherein each primitive expansion transformation stage mask comprises a bit for each sub-primitive output by the expansion transformation stage for the corresponding untransformed primitive that indicates whether that sub-primitive is to be used to generate the rendering output.
4. The system of claim 3, wherein each expansion transformation stage mask comprises a bit for each sub-primitive that will be generated by the expansion transformation stage for the untransformed primitives identified in that untransformed primitive block that indicates whether that sub-primitive will be used in generating the rendering output; and the expansion transformation stage mask for the lower level expansion transformation stage only comprises a bit for a sub-primitive if the expansion transformation stage mask for the higher level expansion transformation stage indicates that the corresponding sub-primitive will be used in generating the rendering output.


Instant Application
US11145025B2
5. The method of claim 1, wherein the transformation process comprises a second expansion transformation stage that precedes the expansion transformation stage, the second expansion transformation stage configured to generate parent sub-primitives from which the sub-primitives output by the expansion transformation stage are generated, and a primitive expansion transformation stage mask only comprises information related to a sub-primitive if it has been determined that the parent sub- primitive of that sub-primitive is to be used to generate the rendering output.
1. …rasterization logic comprising:
second transformation logic configured to re-transform the plurality of untransformed primitives into transformed primitives on an untransformed primitive block-basis in accordance with the expansion transformation stage mask for the at least one of the one or more expansion transformation stages; and
logic configured to render the transformed primitives to generate the rendering output.


Instant Application
US11145025B2
6. The method of claim 1, wherein each primitive block expansion transformation stage mask comprises a bit for each sub-primitive output by the expansion transformation stage for the untransformed primitives associated with the corresponding untransformed primitive block that indicates whether that sub-primitive is to be used to generate the rendering output.
5. The system of claim 1, wherein the expansion transformation stage mask for an expansion transformation stage comprises a bit for each sub-primitive that will be generated by that expansion transformation stage for the untransformed primitives identified in the untransformed primitive block that indicates whether that sub-primitive will be used in generating the rendering output.


Instant Application
US11145025B2
7. The method of claim 1, wherein combining the primitive expansion transformation stage masks for the untransformed primitives associated with an untransformed primitive block comprises concatenating the primitive expansion transformation stage masks.
7. The system of claim 6, wherein the primitive block generator is configured to combine the masks for the untransformed primitives identified in the untransformed primitive block by concatenating the masks for the untransformed primitives identified in the untransformed primitive block.



Allowable Subject Matter
Claims 1-19 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art teach a method of generating, in a geometry processing phase of a rendering process to generate a rendering output, information for use in performing an expansion transformation stage in a rasterization phase of the rendering process, the method comprising:
comparing an output of a transformation process of the geometry processing phase for a set of untransformed primitives to an output of an expansion transformation stage of that transformation process for the set of untransformed primitives, the transformation process configured to generate a set of transformed primitives from the set of untransformed primitives, the expansion transformation stage configured to generate one or more sub-primitives for one or more untransformed primitives of the set of untransformed primitives;
generating, for each untransformed primitive in the set of untransformed primitives, a primitive expansion transformation stage mask for the expansion transformation stage based on the comparison that indicates which sub-primitives output by the expansion transformation stage for that untransformed primitive are to be used to generate the rendering output;
receiving information indicating which untransformed primitives of the set of untransformed primitives are associated with each of a plurality of untransformed primitive blocks;
generating, for each untransformed primitive block of the plurality of untransformed primitive blocks, a primitive block expansion transformation stage mask that indicates which sub-primitives, output by the expansion transformation stage for the untransformed primitives that are associated with that untransformed primitive block; and
storing the primitive block expansion transformation stage masks. 
However in the context of claim 1 as a whole, the prior art does not teach “are to be used to generate the rendering output by combining the primitive expansion transformation stage masks for the untransformed primitives that are associated with that untransformed primitive block.” Therefore, Claim 1 as a whole is allowable. The dependent claims are therefore allowable.
The corresponding dependent claims are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2618